

116 HR 4207 IH: Justice for Victims of School Shootings Act
U.S. House of Representatives
2019-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4207IN THE HOUSE OF REPRESENTATIVESAugust 23, 2019Mr. Weber of Texas introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for enhanced penalties for certain unlawful
			 discharges of a firearm on or near schools, and for other purposes.
	
 1.Short titleThis Act may be cited as the Justice for Victims of School Shootings Act. 2.School shootingsSection 924(a)(4) of title 18, United States Code, is amended—
 (1)by striking Whoever violates and inserting (A) Except as otherwise provided in this paragraph, whoever violates; and (2)by adding at the end the following:
				
 (B)Whoever violates section 922(q)(3) and thereby causes harm to or the death of a person through the use of a firearm, shall—
 (i)for killing, or if death results to any person from any other conduct prohibited by this section, be punished by death or by imprisonment for any term of years or for life, be fined under this title, or both;
 (ii)for assault resulting in serious bodily injury, be imprisoned for not more than 30 years or fined under this title, or both; or
 (iii)for attempting or conspiring to commit an offense with the intent to cause the death of any person, be imprisoned for not more than 20 years or fined under this title, or both.
						.
 3.Definition of school revised to include institutions of higher educationSection 921(a)(26) of title 18, United States Code, is amended to read as follows:  (26)The term school means—
 (A)a school which provides elementary or secondary education, as determined under State law; or (B)for purposes of section 922(q)(3), a college, university, or other postsecondary institution..
		